TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                        NO. 03-02-00694-CV



                                    Laverna Stuermer, Appellant

                                                   v.

                                    Inez L. Klaeveman, Appellee




             FROM THE COUNTY COURT AT LAW NO. 2 OF TOM GREEN COUNTY
            NO. 01G017-l2, HONORABLE PENNY ANNE ROBERTS, JUDGE PRESIDING




                             MEMORANDUM OPINION


                The parties have filed a joint motion to dismiss this appeal, representing that they have

resolved their dispute. We grant their motion and dismiss this appeal.




                                                Jan P. Patterson

Before Justices Kidd, Yeakel and Patterson

Dismissed on Joint Motion

Filed: March 6, 2003